EXHIBIT 10

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of
                    , by and between SUPERIOR UNIFORM GROUP, INC., a Florida
corporation (the “Company”), and                      (the “Indemnitee”).

RECITALS

The Company and Indemnitee recognize the increasing difficulty in obtaining
liability insurance for directors, officers and key employees and the
significant increases in the cost of such insurance and the general reductions
in the coverage of such insurance. The Company and Indemnitee further recognize
the substantial increase in corporate litigation in general, subjecting
directors, officers and key employees to expensive litigation risks at the same
time as the availability and coverage of liability insurance has been severely
limited. Indemnitee does not regard the current protection available as adequate
under the present circumstances, and Indemnitee and agents of the Company may
not be willing to continue to serve as agents of the Company without additional
protection. The Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, and to indemnify its directors,
officers and key employees so as to provide them with the maximum protection
permitted by law.

NOW, THEREFORE, in consideration of the mutual promises made in this Agreement,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and Indemnitee hereby agree as follows:

1. Indemnification.

(a) Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party, participant or witness or is threatened to be made
a party to or participant or witness in any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, alternative dispute
resolution, administrative or investigative (other than an action by or in the
right of the Company) by reason of the fact that Indemnitee is or was, or is or
was alleged to be, a director, officer, employee or agent of the Company, or any
subsidiary of the Company, by reason of any action or inaction, or alleged
action or inaction, on the part of Indemnitee while an officer or director, or
while alleged to be an officer or director, or by reason of the fact that
Indemnitee is or was, or is or was alleged to be, serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, or in connection with the
enforcement or interpretation of this Agreement, against all expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld, conditioned or delayed) actually and reasonably incurred
by Indemnitee which may be incurred or suffered by Indemnitee as a result of or
arising out of prosecuting, defending, settling or investigating such action,
suit or proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe Indemnitee’s conduct was unlawful. The termination of any action,
suit or proceeding by judgment, order, settlement, conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.

(b) Proceedings By or in the Right of the Company. The Company shall indemnify
Indemnitee if Indemnitee was or is a party to or participant or witness in, or
is threatened to be made a party to or participant or witness in, any
threatened, pending or completed action or proceeding by or in the right of the
Company or any subsidiary of the Company to procure a judgment in its favor by
reason of the fact that Indemnitee is or was, or is or was alleged to be, a
director, officer, employee or agent of the Company, or any subsidiary of the
Company, by reason of any action or inaction, or alleged action or inaction, on
the part of Indemnitee while an officer or director, or while alleged to be an
officer or director, or by reason of the fact that Indemnitee is or was, or is
or was alleged to be, serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, against expenses (including attorneys’ fees) and, to
the fullest extent permitted by law, amounts paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld, conditioned or delayed), in each case to the extent
actually and reasonably incurred by Indemnitee in connection with the defense or
settlement of such action or suit if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and its shareholders, except that no indemnification
shall be made in respect of any claim, issue or matter as to which Indemnitee
shall



--------------------------------------------------------------------------------

have been finally adjudicated by court order or judgment to be liable to the
Company in the performance of Indemnitee’s duty to the Company and its
shareholders unless and only to the extent that the court in which such action
or proceeding is or was pending shall determine upon application that, in view
of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such expenses which such court shall deem proper.

(c) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 11, to the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in the defense of any action, suit,
proceeding, inquiry or investigation referred to in Section (1)(a) or Section
(1)(b) hereof or in the defense of any claim, issue or matter therein,
Indemnitee shall be indemnified against all expenses (including attorneys’ fees,
all other costs, expenses and obligations incurred in connection with
investigating, defending a witness in or participating in (including on appeal),
or preparing to defend, be a witness in or participate in, any such action,
suit, proceeding, alternative dispute resolution mechanism, hearing, inquiry or
investigation), judgments, fines, penalties and amounts paid in settlement (if
such settlement is approved in advance by the Company, which approval shall not
be unreasonably withheld) of such claim and any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, actually and reasonably incurred by Indemnitee in
connection therewith.

2. Contribution. If the indemnification provided for in Section 1(a) or
Section 1(b) above for any reason is held by a court of competent jurisdiction
to be unavailable to Indemnitee in respect of any losses, claims, damages,
expenses or liabilities referred to therein, then the Company, in lieu of
indemnifying Indemnitee thereunder, shall contribute to the amount paid or
payable by Indemnitee as a result of such losses, claims, damages, expenses or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Indemnitee from the transaction from
which the claim arose, or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and Indemnitee in connection with the action or
inaction which resulted in such losses, claims, damages, expenses or
liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company and of Indemnitee shall be determined by reference
to, among other things, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such losses, claims, damages, expenses or liabilities. The Company and
Indemnitee agree that it would not be just and equitable if contribution
pursuant to this Section 2 was determined by pro rata or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding paragraph.

3. No Employment Rights. Nothing contained in this Agreement is intended to
create in Indemnitee any right to continued employment.

4. Expenses; Indemnification Procedure.

(a) Advancement of Expenses. The Company shall promptly advance all expenses
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of any civil or criminal action, suit or proceeding referred to in
Section l(a) or Section 1(b) hereof (including amounts actually paid in
settlement of any such action, suit or proceeding). Indemnitee hereby undertakes
to repay such amounts advanced only if, and to the extent that, it shall
ultimately be determined that Indemnitee is not entitled to be indemnified by
the Company as authorized hereby.

(b) Notice/Cooperation by Indemnitee and Company. Indemnitee shall give the
Company notice in writing as soon as practicable of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement. Notice to the Company shall be directed to the Chief Executive
Officer of the Company and shall be given in accordance with the provisions of
Section 16(d) below. In addition, Indemnitee shall give the Company such
information and cooperation relating to the matters as to which indemnification
is sought hereunder as it may reasonably require and as shall be within
Indemnitee’s power. The failure of the Idemnitee to provide such notice as soon
as practicable shall not relieve the Company of its indemnification and other
obligations under this Agreement; provided, however, if, and only to the extent
that, the Company is financially injured directly as a result of the
Indemnitee’s failure to provide timely written notice as required in this
Section (b), then the amounts otherwise payable to the Indemnitee hereunder
shall be appropriately and equitably reduced by the amount of such financial
injury to the Company. Indemnitee shall not effect any settlement without the
Company’s written consent, which consent shall not be unreasonably withheld,
unless Indemnitee shall have determined to undertake his own defense in such
matter and has waived the benefits of this Agreement as to amounts payable with
respect to such settlement. The Company shall not settle any proceeding to which
Indemnitee is a party in any manner which would impose any penalty on Indemnitee
without Indemnitee’s written consent. Neither Indemnitee nor the Company will
unreasonably withhold consent to any proposed settlement. Indemnitee shall
cooperate to the extent reasonably possible with the Company and/or its
insurers, in attempts to defend and/or settle such proceeding.



--------------------------------------------------------------------------------

(c) Procedure. Any indemnification and advances provided for in Section 1 and
this Section 4 shall be made no later than thirty (30) days after receipt of the
written request of Indemnitee. If a claim under this Agreement, under any
statute, or under any provision of the Company’s Articles of Incorporation or
Bylaws providing for indemnification, is not paid in full by the Company within
thirty (30) days after a written request for payment thereof has first been
received by the Company, Indemnitee may, but need not, at any time thereafter
bring an action against the Company to recover the unpaid amount of the claim
and, subject to Section 14 of this Agreement, Indemnitee shall also be entitled
to be paid for the expenses (including attorneys’ fees) of bringing such action.
It shall be a defense to any such action (other than an action brought to
enforce a claim for expenses incurred in connection with any action, suit or
proceeding in advance of its final disposition) that Indemnitee has not met the
standards of conduct which make it permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed, but the burden of
proving such defense shall be on the Company and Indemnitee shall be entitled to
receive interim payments of expenses pursuant to Section 4(a) unless and until
such defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists. It is the parties’ intention that if the Company
contests Indemnitee’s right to indemnification, the question of Indemnitee’s
right to indemnification shall be for the court to decide, and neither the
failure of the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
shareholders) to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct required by applicable law, nor an actual determination by the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel, or its shareholders) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.

(d) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 4(b) hereof, the Company has director and officer liability
insurance in effect covering Indemnitee, the Company shall give prompt notice of
the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies and provide copies thereof to
Indemnitee. The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of or to the Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policies. The obligations of the Company to Indemnitee under this Agreement
shall remain in full force regardless of whether insurance covering Indemnitee
is obtained or in force, except that any payments made to or for the benefit of
Indemnitee under a policy of insurance shall reduce the obligations of the
Company hereunder.

(e) Selection of Counsel. In the event the Company shall be obligated under
Section 4(a) hereof to pay the expenses of any proceeding against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, upon the delivery to Indemnitee
of written notice of its election so to do. The Company shall not be entitled to
assume the defense of Indemnitee in any proceeding brought by or in the right of
the Company or any subsidiary of the Company or in any proceeding in which the
Idemnitee has made the conclusion referred to below in clause (ii)(B) below.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same proceeding, provided that (i) Indemnitee
shall have the right to employ counsel in any such proceeding at Indemnitee’s
expense; and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such proceeding, then the
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company.

5. Additional Indemnification Rights; Nonexclusivity.

(a) Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company’s Articles of Incorporation,
the Company’s Bylaws or by statute. In the event of any change, after the date
of this Agreement, in any applicable law, statute, or rule which expands the
right of a Florida corporation to indemnify a member of its board of directors
or an officer, such changes shall be deemed to be within the purview of
Indemnitee’s rights and the Company’s obligations under this Agreement. In the
event of any change in any applicable law, statute or rule which narrows the
right of a Florida corporation to indemnify a member of its board of directors
or an officer, such changes, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement shall have no effect on this
Agreement or the parties’ rights and obligations hereunder.

(b) Nonexclusivity. The indemnification provided by this Agreement shall be in
addition to, and shall not be deemed exclusive of, any rights to which
Indemnitee may be entitled under the Company’s Articles of Incorporation, its
Bylaws, any agreement, insurance policy, any vote of shareholders or
disinterested members of the Company’s Board of Directors, the Business
Corporation Act of the State of Florida, or otherwise, both as to action in
Indemnitee’s official capacity



--------------------------------------------------------------------------------

and as to action in another capacity while holding such office. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though he or she may have ceased to serve in any such capacity at the time of
any action, suit or other covered proceeding.

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred in the
investigation, defense, appeal or settlement of any civil or criminal action,
suit or proceeding, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such expenses,
judgments, fines or penalties to which Indemnitee is entitled.

7. Indemnification of Related Parties. To the extent that Indemnitee is serving
on the Board at the direction of any shareholder of the Company who, pursuant to
the Articles of Incorporation or contractual arrangement, shall have the right
to elect or appoint Indemnitee to the Board (an “Appointing Shareholder”), the
Company shall indemnify and hold harmless such Appointing Shareholder and any
director, officer, employee, member, partner or actual or alleged controlling
person (within the meaning of Section 15 of the Securities Act of 1933, as
amended, or Section 20 of the Securities Exchange Act of 1934, as amended), of
the Appointing Shareholder and any partnership, corporation, limited liability
company, association, joint stock company, trust or joint venture controlling,
controlled by or under common control with the Appointing Shareholder (“Related
Party Indemnitee”) from any threatened, pending or completed action or
proceeding, whether civil, criminal, administrative or investigative, arising by
reason of the fact that Appointing Shareholder has the ability to appoint or
elect Indemnitee to the Board; provided, however, that (i) any such
indemnification shall be subject to the same limitations as set forth in
Section 1 or otherwise herein; and (ii) no such indemnification shall be
available to any Appointing Shareholder or Related Party Indemnitee in the event
that Indemnitee shall not be entitled to indemnification in the same or any
related action or proceeding. The terms of this Agreement as they relate to
procedures for indemnification of Indemnitee shall apply to any such
indemnification of an Appointing Shareholder or Related Party Indemnitee. For
purposes of this Section 7, “control” means the possession, directly or
indirectly, of the power to direct management and policies of a person or
entity, whether through the ownership of voting securities, contract or
otherwise.

8. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances Federal law or public policy may override applicable state law
and prohibit the Company from indemnifying its directors and officers under this
Agreement or otherwise. For example, the Company and Indemnitee acknowledge that
the Securities and Exchange Commission (the “SEC”) has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities laws, and federal legislation prohibits indemnification for certain
ERISA violations. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the SEC to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee.

9. Officer and Director Liability Insurance. The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers, directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
director and officer liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if
Indemnitee is a director or a former director; or of the Company’s officers, if
Indemnitee is not a director of the Company but is an officer or former officer;
or of the Company’s key employees, if Indemnitee is not an officer or director
(or former director or officer) but is a key employee or a former key employee.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain such insurance if the Company determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionate to the amount of coverage provided, if the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by a parent or subsidiary of the Company.

10. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 10. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.



--------------------------------------------------------------------------------

11. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) to indemnify or advance expenses to Indemnitee with respect to proceedings
or claims initiated or brought voluntarily by Indemnitee and not by way of
defense, except with respect to proceedings brought to establish or enforce a
right to indemnification under this Agreement or any other statute or law, but
such indemnification or advancement of expenses may be provided by the Company
in specific cases if the Board of Directors finds it to be appropriate;

(b) to indemnify Indemnitee for any expenses incurred by Indemnitee with respect
to any proceeding instituted by Indemnitee to enforce or interpret this
Agreement, if a court of competent jurisdiction determines that each of the
material assertions made by Indemnitee in such proceeding was not made in good
faith or was frivolous;

(c) to indemnify Indemnitee for expenses or liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties, and amounts paid in settlement) to the extent such expenses or
liabilities have been paid directly to Indemnitee by an insurance carrier under
a policy of officers’ and directors’ liability insurance maintained by the
Company; or

(d) to indemnify Indemnitee for expenses or the payment of profits arising from
the purchase and sale by Indemnitee of securities in violation of Section 16(b)
of the Securities Exchange Act of 1934, as amended, or any similar successor
statute.

12. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

13. Construction of Certain Phrases.

(a) For purposes of this Agreement, references to the “Company” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that if
Indemnitee is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

(b) For purposes of this Agreement, references (i) to “other enterprises” shall
include employee benefit plans; (ii) to “fines” shall include any excise taxes
assessed on Indemnitee with respect to an employee benefit plan; and (iii) to
“serving at the request of the Company” shall include any service as a director,
officer, employee or agent of the Company which imposes duties on, or involves
services by, such director, officer, employee or agent with respect to an
employee benefit plan, its participants, or beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

(c) For purposes of this Agreement, (i) references to the plural include the
singular, and references to the singular include the plural; (ii) references to
any gender include the other genders; (iii) the words “include,” “includes” and
“including” do not limit the preceding terms or words and shall be deemed to be
followed by the words “without limitation”; (iv) the terms “hereof”, “herein”,
“hereunder”, “hereto” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
(v) the term “person” means and refers to any individual, corporation,
partnership, joint venture, limited liability company, trust, unincorporated
organization or governmental entity.

14. Duration of Agreement; Binding Effect.

(a) This Agreement shall continue until and terminate 10 years after the date
that Indemnitee’s association with the Company as a director, officer or key
employee shall have ceased, provided that the rights of Indemnitee hereunder
shall continue until the final termination of any proceeding then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
of expenses hereunder and of any proceeding commenced by Indemnitee to enforce
Indemnitee’s rights under this Agreement.



--------------------------------------------------------------------------------

(b) The indemnification and other rights of Indemnitee provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation, reorganization or
otherwise to all or substantially all or a substantial part of the business or
assets of the Company), shall continue as to an Indemnitee who has ceased to be
a director, officer, employee or agent of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company,
and shall inure to the benefit of Indemnitee and his spouse, assigns, heirs,
devisees, executors and administrators and other legal representatives.

(c) The Company shall use its commercially reasonable efforts to cause any
successor (whether direct or indirect by purchase, merger, consolidation,
reorganization or otherwise) to all, substantially all or a substantial part, of
the business or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. The failure of the
Company to obtain such a written agreement shall not adversely affect the right
of the Indemnitee to enforce the terms of this Agreement against any successor.

15. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including attorneys’ fees, incurred by Indemnitee in
defense of such action (including with respect to Indemnitee’s counterclaims and
cross-claims made in such action), unless as a part of such action the court
determines that each of Indemnitee’s material defenses to such action were made
in bad faith or were frivolous.

16. Miscellaneous.

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Florida,
without giving effect to principles of conflict of law.

(b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and, subject to Section 5(b) hereof, merges all prior discussions between
them relating solely with respect to the subject matter herein. No modification
of or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing signed by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

(c) Construction. This Agreement is the result of negotiations between, and has
been reviewed by, each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

(d) Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or sent by fax or email transmission or 48 hours after
being sent by nationally-recognized courier or deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, and addressed to the party
to be notified at such party’s address or fax number as set forth below or as
subsequently modified by written notice.

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. A telecopy signature of either party shall be
considered to have the same binding legal effect as an original signature.

(f) Jurisdiction and Venue. The parties to this Agreement agree that
jurisdiction and venue in any action brought pursuant to this Agreement to
enforce its terms or otherwise with respect to the relationships between the
parties shall properly lie in and only in the Circuit Court of the Sixth
Judicial Circuit of the State of Florida in and for Pinellas County (the
“Circuit Court”) and the parties agree that jurisdiction shall not properly lie
in any other jurisdiction provided, however, if



--------------------------------------------------------------------------------

jurisdiction does not properly lie with the Circuit Court, the parties agree
that jurisdiction and venue shall properly lie in and only in the United States
District Court for the Middle District of Florida, Tampa Division. The parties
hereby waive any objections which they may now or hereafter have based on venue
and/or forum non conveniens and irrevocably submit to the jurisdiction of any
such court in any legal suit, action or proceeding arising out of or relating to
this Agreement. The parties further agree that the mailing by certified or
registered mail, return receipt requested, of any process required by any such
court shall constitute valid and lawful service of process against them, without
the necessity for service by any other means provided by statute or rule of
court.

(g) No Setoff. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including any setoff, counterclaim, recoupment,
defense or other right which the Company may have against the Executive or
others. If the Company effects any setoff in violation of the immediately
preceding sentence, then, in addition to any other amounts payable to Indemnitee
hereunder, the Company and Indemnitee agree that, as reasonable liquidated
damages therefor, Indemnitee will be entitled to recover from the Company an
amount equal to twice the amount of such setoff.

(h) Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents reasonably required and shall do all
acts that may be reasonably necessary to secure such rights and to enable the
Company to effectively bring suit to enforce such rights.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer, and the Indemnitee has executed and
delivered this Agreement, all as of the day and year first written above.

 

SUPERIOR UNIFORM GROUP, INC. By:  

 

Name:  

 

Title:  

 

Address:   10055 Seminole Boulevard   Seminole, Florida 33772-2539 Fax Number:
(      )                         

 

AGREED TO AND ACCEPTED:

 

(Print Name)

 

(Signature)   Address:  

 

 

 

Fax Number:  

 